Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices

  143475(76)(77)

  BRUCE WHITMAN,
           Plaintiff-Appellant/
           Cross-Appellee,
                                                                    SC: 143475
  v                                                                 COA: 294703
                                                                    Genesee CC: 08-087993-CL
  CITY OF BURTON and CHARLES SMILEY,
             Defendants-Appellees/
             Cross-Appellants.
  ______________________________________


          On order of the Court, the motion by the Michigan Township Participating Plan,
  HCC Public Risk Claims Services, Inc., and the Insurance Institute of Michigan for leave
  to file a brief amicus curiae following oral argument is considered together with the
  response thereto by plaintiff-appellant and the motion is DENIED, for the reason that the
  proposed brief presents argument on an issue not preserved for appellate review.

        MCCORMACK, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 22, 2013                    _________________________________________
                                                                               Clerk